20-01010-jlg   Doc 27-1 Filed 07/17/20 Entered 07/17/20 23:25:39   Exhibit 1:
                   2015 Affidavit of Dalia Genger Pg 1 of 4



                                EXHIBIT 1
FILED: NEW YORK COUNTY CLERK 02/20/2015 06:20 PM                                                    INDEX NO. 651089/2010
             20-01010-jlg
NYSCEF DOC. NO. 1242             Doc 27-1 Filed 07/17/20 Entered 07/17/20 23:25:39  Exhibit
                                                                              RECEIVED      1: 02/20/2015
                                                                                       NYSCEF:
                                     2015 Affidavit of Dalia Genger Pg 2 of 4



          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          ----------------------------------------------------------------x
          ARIE GENGER and ORLY GENGER, in her                            :
          individual capacity and on behalf of
          THE ORLY GENGER 1993 TRUST,                                    :    Index No. 651089/2010
                                                                              (Jaffe, B. JSC)
                                    Plaintiffs,                               Motion Sequence #42
                                                                        :
                                    -against-

          SAGI GENGER, TPR INVESTMENT                                   :
          ASSOCIATES, INC., DALIA GENGER, THE
          SAGI GENGER 1993 TRUST, ROCHELLE                              :
          FANG, individually and as trustee of THE SAGI
          GENGER 1993 TRUST, GLENCLOVA                                  :
          INVESTMENT COMPANY, TR INVESTORS,
          LLC, NEW TR EQUITY I, LLC, NEW TR                             :
          EQUITY II, LLC, JULES TRUMP, EDDIE
          TRUMP AND MARK HIRSCH,                                        :     Affidavit of Dalia Genger

                                     Defendants.
          ----------------------------------------------------------------x
          SAGI GENGER, individually and as assignee of                   :
          THE SAGI GENGER 1993 TRUST, and TPR
          INVESTMENT ASSOCIATES, INC.                                    :

                  Cross-Claimants, Counterclaimants, and                :
                  Third-Party Claimants,
                                                                        :
                                    -against-
                                                                        :
          ARIE GENGER, ORLY GENGER,
          GLENCLOVA INVESTMENT COMPANY,                                  :
          TR INVESTORS, LLC, NEW TR EQUITY I, LLC,
          NEW TR EQUITY II, LLC, JULES TRUMP,                            :
          EDDIE TRUMP, MARK HIRSCH,
          TRANS-RESOURCES, INC., WILLIAM                                 :
          DOWD, and THE ORLY GENGER 1993 TRUST,
                                                                         :
                   Cross-Claim, Counterclaim and/or
                   Third-Party Defendants.                               :
          ----------------------------------------------------------------x
           State of New York
                                     Ss.
          County of New York
20-01010-jlg    Doc 27-1 Filed 07/17/20 Entered 07/17/20 23:25:39                   Exhibit 1:
                    2015 Affidavit of Dalia Genger Pg 3 of 4




   DALIA GENGER, being duly sworn, deposes and says:

 1. I, as the trustee of the Orly Genger 1993 Trust (the “Orly Trust”), am the moving party in

    this matter. I am fully familiar with the facts of this matter. I make this affidavit, based

    upon my personal knowledge, in further support of my motion for payment of the

    Trump Group Settlement money into Court.

 2. One might ask, after all of the ill will and litigation in my family, why I would care

    whether the Trump Group Settlement money is paid to the Orly Trust via deposit into

    Court or, instead, to Orly either directly or indirectly?

 3. Here is the reason: Because the money belongs to the Orly Trust and no one else.

 4. As one court has recently found, Orly, by virtue of the Trump Group Settlement,

    “monetized her beneficial interest in the Orly Trust shares….” Thus, the settlement

    proceeds must be safeguarded for the Orly Trust.

 5. However, as it stands now, neither the Orly Trust nor, I believe, even Orly herself, is the

    principal beneficiary of the Trump Group Settlement. Rather, the “AG Group” (three of

    whose members are not Orly) is getting the funds.

 6. Like any good parents, when my ex-husband Arie and I originally established the Orly

    Trust, our goals was to improve our daughter’s, and also specifically our grandchildren’s

    (hopefully her kids’), lives. These funds should be used for what we intended –

    financing education, improving health, and generally helping Orly and our grandchildren

    build a better life. It is abhorrent that these funds, the product of a thirty-three year

    marriage, will instead be used to finance lawyers.

 7. The money should not be frittered away. It was intended as a source of wealth for many

    years and for multiple generations. I ask the Court to help make that happen.
20-01010-jlg   Doc 27-1 Filed 07/17/20 Entered 07/17/20 23:25:39   Exhibit 1:
                   2015 Affidavit of Dalia Genger Pg 4 of 4
